      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ANNA LOY,

      Plaintiff,
                                        CASE NO.:
v.

OFFICE OF STATE COURT
ADMINISTRATORS – FIRST
JUDICIAL CIRCUIT, and
ROBIN M. WRIGHT, in her official
Capacity as Trial Court Administrator for
The First Judicial Circuit of Florida,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, Anna Loy, by and through undersigned counsel, and files this

Complaint against the Office of State Court Administrators – First Judicial Circuit,

and Robin M. Wright, in her official capacity as Trial Court Administrator for The

First Judicial Circuit of Florida, and in support of her claims states as follows:

                          JURISDICTION AND VENUE

      1.     This is an action against the Office of State Court Administrators –

First Judicial Circuit, and Robin M. Wright, in her official capacity as Trial Court

Administrator for The First Judicial Circuit of Florida for violations of the

Americans with Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. § 12101
         Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 2 of 23




et seq., and §504 of the Rehabilitation Act of 1973, 29 U.S.C. 794 et seq. (“Rehab

Act”).

         2.   Venue is proper in this district, because all of the events giving rise to

these claims occurred in Escambia County which is in this district.

         3.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                         PARTIES
         4.   Plaintiff is a resident of Wetumpka, Alabama.

         5.   Defendant Robin M. Wright (“Defendant Wright”) is being sued in her

official capacity as the Trial Court Administrator for the First Judicial Circuit and

the agency head of the Office of State Court Administrators – First Judicial Circuit

for declaratory and injunctive relief.

         6.   Defendant Office of State Court Administrators – First Judicial Circuit

(“Defendant OSCA”), is the administrative arm of the Florida state court system.

         7.   Defendant OSCA receives federal financial assistance. Defendant

OSCA is responsible for the acts, omissions and claims set forth in this Lawsuit and,

at all relevant times, was an employer” within the meaning of the Rehab Act and §

20-602.

                           GENERAL ALLEGATIONS

         8.   Plaintiff has satisfied all conditions precedent, or they have been

waived.


                                          2
       Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 3 of 23




       9.    Plaintiff has hired the undersigned attorneys and agreed to pay them a

fee.

       10.   Plaintiff requests a jury trial for all issues so triable.

       11.   At all times material hereto, Plaintiff was an “employee” of Defendant

within the meaning of the ADA.

       12.   At all times material hereto, Defendant employed fifteen (15) or more

employees. Thus, Defendant is an “employer” within the meaning of the ADA.

       13.   At all times material hereto, Defendant was an “employer” within the

meaning of the Rehab Act and subject to its provisions on account of Defendant’s

receipt of federal financial assistance. Defendant OSCA is responsible for the acts,

omissions and claims set forth in this complaint.

                                        FACTS

       14.   Plaintiff began working for Defendant in June 2013 as a Court

Reporter, and she worked in this capacity until September 11, 2020.

       15.   During Plaintiff’s employment with Defendant, Plaintiff suffered from

a physical or mental condition that substantially limited her ability to perform one

or more major life activities. Specifically, Plaintiff has been diagnosed with psoriatic

arthritis and related conditions. Plaintiff had a record of such condition, and/or was

regarded by Defendant as having a condition that substantially limited her ability to

perform one or more major life activities.


                                         3
        Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 4 of 23




        16.   Plaintiff continues to suffer from the aforementioned physical or mental

condition.

        17.   At all times material hereto, Plaintiff could perform the essential

functions of her job with Defendant with or without accommodation.

        18.   Thus, Plaintiff was a “qualified individual with a disability” within the

meaning of the ADA.

        19.   At all relevant times, Defendant had knowledge of Plaintiff’s disability.

        20.   Defendants had previously allowed all court reporters to work from

home due to the global Coronavirus pandemic but had changed course and required

court reporters to return to the courthouse for certain assigned days of the week

beginning in June 2020.

        21.   Defendant Wright assigned the court reporters for the days they were

required to come to the courthouse.

        22.   However, court hearings were still being conducted remotely in June

2020.

        23.   In fact, circuit-wide, the First Judicial Circuit of Florida was conducting

50 Zoom hearings per day with an average of 500 total participants in criminal, civil,

juvenile delinquency, juvenile dependency, family, and drug court.




                                        4
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 5 of 23




      24.    On or about May 28, 2020, Plaintiff requested a reasonable

accommodation due to her disability, specifically requesting to not be assigned work

at the courthouse.

      25.    On or about June 3, 2020, Defendants denied Plaintiff’s request for a

reasonable accommodation.

      26.    Furthermore, on or about June 3, 2020, Defendants threatened Plaintiff

with disciplinary action if she failed to return to the courthouse on assigned days.

Defendants did not offer to engage in any interactive process.

      27.    On or about June 4, 2020, Defendants wrote to Plaintiff and reiterated

that she was required to come into work on assigned days and that there was no

accommodation for her to continue to do her job other than from the courthouse for

those assigned days.

      28.    In a response to Defendants on June 5, 2020, Plaintiff again reiterated

her disability and treating medication made her a high risk for death or severe

complications if she contracted the Coronavirus.

      29.    Defendants, however, did not care that Plaintiff’s disability and treating

medication placed her in a high risk category for death or severe complications if

she contracted the Coronavirus, and on or about June 8, 2020, Defendants responded

to Plaintiff by not only scheduling her to come to the courthouse on June 16th and




                                       5
        Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 6 of 23




18th, but also required her to be the court reporter scheduled to cover one of the very

first in-person court hearings since the pandemic on the 18th of June 2020.

        30.   The hearing Defendants required Plaintiff to cover at the courthouse on

the 18th of June, 2020, was also being conducted using remote technology.

        31.   Defendants scheduling of Plaintiff to be present at a court hearing that

was also being conducted with remote technology was in retaliation for having

requested a reasonable accommodation.

        32.   Defendant refused to allow Plaintiff to cover the June 18, 2020, hearing

remotely.

        33.   Permitting Plaintiff to cover the June 18, 2020, hearing remotely would

not have caused undue hardship.

        34.   Defendants attempted to allege the workload demanded that a court

reporter appear in-person. However, the only proceedings that require in-person

stenography reporting were capital cases and circuit criminal trials. Trials had been

postponed until July or longer. The rules for the use of communication equipment

for conducting proceedings by remote electronic means were also suspended in June

2020.

        35.   Plaintiff could have appeared and reported the hearing of June 18, 2020,

remotely.




                                       6
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 7 of 23




      36.    Defendants also attempted to allege that other court reporters were

performing work for additional administrative projects. However, Plaintiff learned

there were no such additional administrative projects.

      37.    Even if there were additional administrative projects, they are not

essential functions of Plaintiff’s job as a court reporter.

      38.    On or about June 11, 2020, Defendant agreed to permit Plaintiff to only

telework but with caveats, stating:

      Further, since you are requesting to telework exclusively from home, your
      request will be approved to the extent that there is work available that may
      successfully be completed by you from a remote location.

      As has been the current practice within the First Circuit, you will be assigned
      work by your direct supervisor on a rotating basis along with other court
      reporters. Your direct supervisor will email or electronically transmit your
      work assignments with an estimated completion time.

      Since you are in a full-time court reporter position, please be further advised
      that if your assigned teleworking tasks do not result in 40 hours of work for
      the work week, you will be placed in leave without pay status for the
      remaining hours unless you choose to supplement those hours with your
      annual leave.

      39.    Thereafter, Defendant proceeded to alter Plaintiff’s due dates for

assignments, in contravention of the standard set times, so that she would have less

time to complete them than other court reporters.

      40.    On or about June 26, 2020, Plaintiff made another complaint of the

Defendants treatment of her and the ongoing retaliation. In part, she complained that

Defendants requirement that she take leave on days that she does not have work
                                        7
       Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 8 of 23




assigned was not applicable to other court reporters that were working remotely for

part of the week. Further, she predicted the retaliation would next be apparent in the

Defendants assignment of work to her.

       41.    On or about June 29, 2020, and in response to Plaintiff’s allegations,

Defendants altered all of the court reporter’s telework rules such that if they did not

have enough work to do, they were required to report to the courthouse or take leave.

       42.    However, Defendants still controlled the assignment of work and

proceeded to unevenly distribute the assignments so that Plaintiff would not have

work to perform remotely and be forced to use leave or be forced into leave without

pay status.

       43.    After Plaintiff’s accommodation request on May 29, 2020, Defendant

initially assigned cases to her but then failed to assign anything else to her until a

month later on June 23, 2020. Thereafter, there was another drought of assignments

until another month later on July 20, 2020. Then again, another month long drought

until August 26, 2020 and then nothing else until she was terminated on September

11, 2020.

       44.    By creating restrictive and unnecessary caveats on its approval of

Plaintiff’s request, Defendant unreasonably refused to accommodate Plaintiff’s

disability.




                                       8
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 9 of 23




      45.    Defendant then took retaliatory actions towards Plaintiff, such as

changing her due dates and failing to assign her work, and ultimately, on or about

September 11, 2020, Defendant terminated Plaintiff’s employment.

                         COUNT I – ADA VIOLATION
                       (DISABILITY DISCRIMINATION)

      46.    Plaintiff realleges and readopts the allegations of paragraphs 1-6, 8-10,

12, and 14-45 of this Complaint, as though fully set forth herein.

      47.    Plaintiff is a member of a protected class under the ADA.

      48.    Plaintiff was subjected to disparate treatment on the basis of her

disability, and/or perceived disability.

      49.    Specifically, Plaintiff was harassed because of her disability and her

need to take precautions from contracting the coronavirus.

      50.    Defendants’ actions were willful and done with malice.

      51.    Plaintiff was injured due to Defendants’ violations of the ADA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over the

                    case;

             c)     That this Court enter an injunction restraining continued

                    violation of the ADA;
                                           9
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 10 of 23




             d)     Reinstatement of Plaintiff to a position comparable to her prior

                    position;

             e)     Reinstatement of Plaintiff’s full fringe benefits and seniority

                    rights;

             f)     Prejudgment interest on all monetary recovery obtained.

             g)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             h)     For such further relief as this Court deems just and equitable.

                     COUNT II—ADA VIOLATION
             (DENIAL OF REASONABLE ACCOMMODATION)

      52.    Plaintiff realleges and readopts the allegations of Paragraphs 1-6, 8-10,

12, and 14-45 of this Complaint, as though fully set forth herein.

      53.    Plaintiff is disabled, or was perceived by Defendants as being disabled.

      54.    Defendants       failed   to    provide   Plaintiff   with   a   reasonable

accommodation for her disability, and shortly thereafter terminated her employment.

      55.    Defendants’ actions were willful and done with malice.

      56.    Plaintiff was injured due to Defendants’ violations of the ADA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE Plaintiff demands:

             (a)    A jury trial on all issues so triable;



                                        10
     Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 11 of 23




             (b)   That process issues and that this Court take jurisdiction over the

                   case;

             (c)   An injunction restraining continued violation of law enumerated

                   herein;

             (d)   Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                   prior position;

             (e)   Prejudgment interest on all monetary recovery obtained;

             (f)   All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             (g)   For such further relief as this Court deems just and equitable.

                      COUNT III – ADA RETALIATION

      57.    Plaintiff realleges and readopts the allegations of paragraphs 1-6, 8-10,

12, and 14-45 of this Complaint, as though fully set forth herein.

      58.    As a qualified individual with a disability whom Defendant knew or

perceived to be disabled, Plaintiff is a member of a protected class under the ADA.

      59.    Plaintiff engaged in protected activity under the ADA by reporting

Defendant's discrimination.

      60.    Defendant retaliated against Plaintiff for engaging in protected activity

under the ADA by changing her due dates, failing to assign work to her, and

ultimately terminating Plaintiff's employment.


                                      11
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 12 of 23




      61.    Defendant’s actions were willful and done with malice.

      62.    The adverse employment action that Defendant took against Plaintiff

was material.

      63.    Plaintiff was injured due to Defendant’s violations of the ADA, for

which she is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over the

                    case;

             c)     That this Court enter a declaratory judgment against Defendant,

                    stating that Defendant interfered with Plaintiff’s rights under the

                    ADA;

             d)     That this Court enter an injunction restraining continued

                    violation of the ADA;

             e)     Reinstatement of Plaintiff to a position comparable to her prior

                    position;

             f)     Reinstatement of Plaintiff’s full fringe benefits and seniority

                    rights;

             g)     Prejudgment interest on all monetary recovery obtained.




                                        12
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 13 of 23




              h)    All costs and attorney’s fees incurred in prosecuting these

                    claims; and

              i)    For such further relief as this Court deems just and equitable.

                      COUNT IV– REHABILITATION ACT
                       (DISABILITY DISCRIMINATION)

       64.    Plaintiff realleges and readopts the allegations of paragraphs 1-10, and

13-45 of this Complaint, as though fully set forth herein.

       65.    At all times relevant to this Complaint, Plaintiff was an “employee” and

the Defendants were an “employer” within the meaning of Section 504 of the

Rehabilitation Act of 1973 (“Rehab Act”) 29 U.S.C. § 794 et seq.

       66.    Section 504 of the Rehab Act incorporates certain provisions of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12111 et seq., as amended,

(“ADAAA”) relating to employment discrimination, and expressly prohibits

employers from discriminating against an otherwise qualified individual with a

disability.

       67.    Section 504 of the Rehab Act mandates that “[n]o otherwise qualified

individual with a disability…shall, solely or by reason of her or his disability, be

excluded from the participating in, be denied the benefits of, or be subjected to

discrimination under any program or activity received Federal financial assistance.”

29 U.S.C. § 794(a).



                                       13
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 14 of 23




      68.    Section 504 defines “program or activity,” in relevant part, as “all of

the operations of a department, agency, special purpose district, or other

instrumentality of a State or a local government; or the entity of such State or local

government that distributes such assistance and each such department or agency (and

each other State and local government entity) to which the assistance is extended, in

the case of assistance to a State or local government…” 29 U.S.C. § 794(b)(1).

      69.    Section 504 of the Rehab Act is applicable to public employers who

received federal financial assistance, and, upon information and belief, the

Defendant receives federal grants, contracts and/or other financial assistance,

thereby subjecting itself to the requirements of Section 504 of the Rehab Act.

      70.    During all times specified in the Complaint that are relevant to this

Lawsuit, Plaintiff was an individual who had a disability that in whole or in part

substantially limited one or more of Plaintiff’s major life activities, thus rendering

Plaintiff a qualified individual with a disability as that term is defined by the ADA

as amended by the ADAAA, and as recognized by the Rehab Act.

      71.    Defendant and its agents additionally regarded and perceived Plaintiff

as an individual with a disability which substantially limited one or more of her

major life activities. Defendant and its agents additionally knew that Plaintiff had

developed a record of having a disability while working for Defendant. Therefore,




                                      14
       Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 15 of 23




Plaintiff is a qualified individual with a disability as that term is defined by the ADA,

as amended by the ADAAA, and as recognized by the Rehab Act.

       72.   During all times as set forth in the Complaint and continuing until her

termination, the Defendant and its agents and employees: (a) have engaged in

unlawful employment practices against Plaintiff on the basis of her disability; and

(b) have systematically denied equal employment opportunities to Plaintiff on the

basis of her disabilities; (c) have taken adverse employment actions against her on

the basis of her disabilities; and (d) have subjected her to disparate treatment and

related actions affecting the terms and conditions of her employment on the basis of

her disabilities, and (e) have subjected her to a harassing and hostile working

environment on the basis of her disabilities, all in violation of the ADA and Rehab

Act.

       73.   The harassment and hostile working environment to which Plaintiff

was subjected was frequent and severe, and was used to degrade, demean and

humiliate Plaintiff on the basis of her disability.

       74.   The unwelcome harassing treatment was encouraged, allowed, made

and ratified by management at Defendant’s workplace, and was sufficiently severe

and pervasive so as to alter the terms and conditions of employment and to create an

abusive working environment.




                                        15
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 16 of 23




      75.    Plaintiff complained of the harassment and disparate treatment in the

terms and conditions of employment to Defendant but these individuals failed to take

prompt, remedial action in response to the complaints or otherwise remedy the

abusive working environment.

      76.    The discrimination against Plaintiff caused her to sustain and continue

to sustain direct and consequential damages, including but not limited to, physical

and emotional pain, mental anguish, humiliation and embarrassment, damage to

professional reputation and development, loss of income and other economic

benefits, justifying an award of compensatory damages. Plaintiff also experienced

impairment of her future earning capacity.

      77.    The actions of Defendants were done intentionally or with deliberate

indifference to the protected rights of Plaintiff, entitling her to monetary damages

for each and every offense.

      WHEREFORE, Plaintiff demands judgement against Defendant and seeks

the following relief:

      (a) Economic damages;

      (b) Compensatory non-economic damages;

      (c) Prevailing party attorneys’ fees, expenses, and costs;

      (d) Pre and Post-Judgment interest;




                                      16
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 17 of 23




       (e) And such other penalties and monetary, declaratory, and equitable relief as

             the nature of his causes may permit.

                              COUNT V – REHAB ACT
                                 (RETALIATION)

       78.      Plaintiff realleges and readopts the allegations of Paragraphs 1-10 and

13-45 of this Complaint, as though fully set forth herein.

       79.      At all times relevant to this Complaint, Plaintiff was an “employee” and

the Defendants were an “employer” within the meaning of Section 504 of the

Rehabilitation Act of 1973 (“Rehab Act”) 29 U.S.C. § 794 et seq.

       80.      Section 504 of the Rehab Act incorporates certain provisions of the

ADA, as amended, relating to employment discrimination, and expressly prohibits

employers from discriminating against an otherwise qualified individual with a

disability.

       81.      Section 504 of the Rehab Act mandates that “[n]o otherwise qualified

individual with a disability…shall, solely or by reason of her or his disability, be

excluded from the participating in, be denied the benefits of, or be subjected to

discrimination under any program or activity received Federal financial assistance.”

29 U.S.C. § 794(a).

       82.      Section 504 defines “program or activity,” in relevant part, as “all of

the operations of a department, agency, special purpose district, or other

instrumentality of a State or a local government; or the entity of such State or local
                                         17
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 18 of 23




government that distributes such assistance and each such department or agency (and

each other State and local government entity) to which the assistance is extended, in

the case of assistance to a State or local government…” 29 U.S.C. § 794(b)(1).

      83.    Section 504 of the Rehab Act is applicable to public employers who

received federal financial assistance, and, upon information and belief, the

Defendant receives federal grants, contracts and/or other financial assistance,

thereby subjecting itself to the requirements of Section 504 of the Rehab Act.

      84.    During all times specified in the Complaint, Plaintiff engaged in

protected activity by opposing, complaining, and raising the illegal and

discriminatory practices, failure to accommodate, and hostile work environment of

Defendant directly to Defendant and then further to the federal Equal Employment

Opportunity Commission (“EEOC”).

      85.    The Defendant engaged in a pattern and practice of retaliation against

Plaintiff as a direct and proximate result of engaging in protected activity, resulting

in adverse employment actions in violation of the anti-retaliation provisions of the

ADA, and as recognized by the Rehab Act.

      86.    The retaliation against Plaintiff caused her to sustain and continue to

sustain direct and consequential damages, including but not limited to, physical and

emotional pain, mental anguish, humiliation and embarrassment, damage to

professional reputation and development, loss of income and other economic


                                       18
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 19 of 23




benefits, justifying an award of compensatory damages. Plaintiff has also

experienced impairment of her future earning capacity.

      87.      The actions of Defendant were done intentionally or with deliberate

indifference to the protected rights of Plaintiff, entitling her to monetary damages

for each and every offense.

      WHEREFORE, Plaintiff demands judgment against Defendant and seeks the

following relief:

      (a) Economic damages;

      (b) Compensatory non-economic damages;

      (c) Prevailing party attorneys’ fees, expenses, and costs;

      (d) Pre and Post-judgment interest;

      (e) And such other penalties and monetary, declaratory, and equitable relief as

            the nature of her causes may permit.

                        COUNT VI – REHAB ACT
               (FAILURE TO REASONABLY ACCOMMODATE)

      88.      Plaintiff realleges and readopts the allegations of Paragraphs 1-10 and

13-45 of this Complaint, as though fully set forth herein.

      89.      At all times relevant to this Complaint, Plaintiff was an “employee” and

the Defendants were “employers” within the meaning of Section 504 of the

Rehabilitation Act of 1973 (“Rehab Act”) 29 U.S.C. § 794 et seq.



                                        19
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 20 of 23




       90.    Section 504 of the Rehab Act incorporates certain provisions of the

ADA, as amended, relating to employment discrimination, and expressly prohibits

employers from discriminating against an otherwise qualified individual with a

disability.

       91.    Section 504 of the Rehab Act mandates that “[n]o otherwise qualified

individual with a disability…shall, solely or by reason of her or his disability, be

excluded from the participating in, be denied the benefits of, or be subjected to

discrimination under any program or activity received Federal financial assistance.”

29 U.S.C. § 794(a).

       92.    Section 504 defines “program or activity,” in relevant part, as “all of

the operations of a department, agency, special purpose district, or other

instrumentality of a State or a local government; or the entity of such State or local

government that distributes such assistance and each such department or agency (and

each other State and local government entity) to which the assistance is extended, in

the case of assistance to a State or local government…” 29 U.S.C. § 794(b)(1).

       93.    Section 504 of the Rehab Act is applicable to public employers who

received federal financial assistance, and, upon information and belief, the

Defendant receives federal grants, contracts and/or other financial assistance,

thereby subjecting itself to the requirements of Section 504 of the Rehab Act.




                                      20
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 21 of 23




       94.    During all times specified in the Complaint, Plaintiff was an individual

who developed and suffered from a disability that substantially impaired one or more

major life activities.

       95.    Plaintiff was therefore a qualified individual with a disability as that

term is defined by the ADA as amended by the ADAAA, and as recognized by the

Rehab Act.

       96.    Defendant and its agents additionally regarded and perceived Plaintiff

as an individual with a disability which substantially limited one or more of her

major life activities. Defendant and its agents additionally knew that Plaintiff had

developed a record of having a disability while employed by Defendant. Plaintiff

was therefore a qualified individual with a disability as that term is defined by the

ADA, as amended by the ADAAA, and as recognized by the Rehab Act.

       97.    Defendant and its agents were aware of Plaintiff’s disabilities.

       98.    Defendant, however, failed to engage in the interactive process of

accommodation and failed to reasonably accommodate her disabilities.

       99.    The Defendant’s failures to reasonably accommodate Plaintiff caused

her to sustain and continue to sustain direct and consequential damages, including

but not limited to physical and emotional pain, mental anguish, humiliation and

embarrassment, damage to professional reputation and development, loss of income




                                       21
      Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 22 of 23




and other economic benefits, justifying an award of compensatory damages. Plaintiff

has also experienced impairment of her future earning capacity.

      100. The actions of Defendant were done intentionally or with deliberate

indifference to the protected rights of Plaintiff, entitling her to monetary damages

for each and every offense.

      WHEREFORE, Plaintiff demands judgment against Defendant and seeks the

following relief:

      (a) Economic damages;

      (b) Compensatory non0economic damages;

      (c) Prevailing party attorneys’ fees, expenses, and costs;

      (d) Pre and Post-Judgment interest.

      (e) And such other penalties and monetary, declaratory and equitable relief as

          the nature of her causes may permit.


                              JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so

      triable. Dated this 27th day of May, 2021.

                                       Respectfully submitted,


                                       /s/ Brandon J. Hill
                                       BRANDON J. HILL
                                       Florida Bar Number: 0037061
                                       Direct Dial: 813-337-7992
                                      22
Case 3:21-cv-00807-RV-HTC Document 1 Filed 05/27/21 Page 23 of 23




                             AMANDA E. HEYSTEK
                             Florida Bar Number: 0285020
                             Direct Dial: 813-379-2560
                             WENZEL FENTON CABASSA, P.A.
                             1110 N. Florida Avenue, Suite 300
                             Tampa, Florida 33602
                             Main Number: 813-224-0431
                             Facsimile: 813-229-8712
                             Email: bhill@wfclaw.com
                             Email: aheystek@wfclaw.com
                             Email: aketelsen@wfclaw.com
                             Attorneys for Plaintiff




                            23
